[Cite as State ex rel. Soverns v. Synenberg, 2014-Ohio-1442.]


                 Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 100991




                S/O EX REL., CURTIS D. SOVERNS
                                                            RELATOR

                                                      vs.

                        JUDGE JOAN SYNENBERG
                                                            RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Mandamus
                                          Order No. 473396
                                          Motion No. 473078



        RELEASE DATE: April 2, 2014
[Cite as State ex rel. Soverns v. Synenberg, 2014-Ohio-1442.]
FOR RELATOR

Curtis D. Soverns, pro se
Inmate No. 514-355
Lorain Correctional Institution
2075 S. Avon-Belden Rd.
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
[Cite as State ex rel. Soverns v. Synenberg, 2014-Ohio-1442.]
TIM McCORMACK, J.:

        {¶1} Curtis D. Soverns has filed a complaint for a “writ of mandamus and/or

procedendo in accordance with R.C. 2731.01.”               Soverns seeks an order from this court that

requires Judge Joan Synenberg to render a ruling with regard to a motion to withdraw plea of

guilty filed in State v. Soverns, Cuyahoga C.P. No. CR-482687.               We decline to issue a writ
                                                                         1




mandamus and/or procedendo on behalf of Soverns.

        {¶2} Attached to Judge Synenberg’s motion for summary judgment is a copy of a

judgment, journalized on March 13, 2014, which demonstrates that a ruling has been issued

with regard to the motion to withdraw plea of guilty.             Judge Synenberg has discharged her

duty to rule on the pending motion.          Thus, Soverns’s request for a writ of mandamus and/or

procedendo is moot.             State ex rel. Fontanella v. Kantos, 117 Ohio St.3d 514,

2008-Ohio-1431, 885 N.E.2d 220; State ex rel. Reynolds v. Basinger, 99 Ohio St.3d 303,

2003-Ohio-3631, 791 N.E.2d 459.

        {¶3} Accordingly, we grant Judge Synenberg’s motion for summary judgment.

Costs to Judge Synenberg.          Costs waived.       The court directs the clerk of court to serve all

parties with notice of this judgment and the date of entry upon the journal as required by

Civ.R. 58(B).



        Pursuant to Civ.R. 25(D)(1), Judge Joan Synenberg is substituted for Judge Eileen T.
        1


Gallagher, the judge that was originally assigned to the underlying case.
[Cite as State ex rel. Soverns v. Synenberg, 2014-Ohio-1442.]
        {¶4} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

SEAN C. GALLAGHER, P.J., and
MELODY J. STEWART, J., CONCUR
[Cite as State ex rel. Soverns v. Synenberg, 2014-Ohio-1442.]